Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Cromar on 7/14/2022.
The application has been amended as follows: 
In the claims:
	
Claim 1
1.	(Currently Amended) A computer system with an improved user interface, the computer system comprising:
one or more processors configured to execute computer readable instructions to cause the computer system to:
generate display data useable for displaying a user interface comprising:
a first input element for receiving one or more optimization constraints;
a second input element for receiving an identifier of a contribution model usable for determining, based at least in part on target parameters associated with each of a plurality of entities, a modeled contribution value for each of the plurality of entities;
a third input element for receiving identifications of grouping parameters;[[ and]]
a fourth input element for specifying a type for the contribution model; and
a display area configured to show different group combinations based on the grouping parameters and coefficients determined for the contribution model, wherein the grouping parameters include at least two grouping parameters selected by a user, and wherein the coefficients are determined based at least on the specified type for the contribution model;
optimize, using at least the one or more optimization constraints, the contribution model, and the grouping parameters, the target parameters to achieve an optimization target value; and
update the user interface to include a first graphical visualization of a distribution of optimized target parameters associated with each of the plurality of entities,
wherein the user interface is configured to dynamically change to prompt the user to identify grouping parameters whenever a new contribution model is identified.

Claim 5
5.	(Currently Amended) The computer system of Claim 1, wherein the one or more processors are configured to execute computer readable instructions to further cause the computer system to:
generate display data useable for displaying a modeling user interface comprising:
a fifth input element for receiving indication of a historical data file; 
an option to generate a model file based on the historical data file; and
a sixth input element to specify where to save the model file.

Claim 6
6.	(Canceled)

Claim 7
7.	(Currently Amended) The computer system of Claim 1[[6]], wherein:
the display area is configured to show different groups of entities, and
a combination of values of the grouping parameters is shown for each group in the display area.

Claim 9
9.	(Currently Amended) The computer system of Claim 1, wherein the user interface further comprises: 
a fifth input element for receiving an identifier of a backup model configured to be used when an entity does not satisfy grouping criteria identified in the contribution model.

Claim 10
10.	(Currently Amended) The computer system of Claim 1, wherein the user interface further comprises: 
a fifth input element for receiving a selection of an optimization step; and
a visualization showing a result achieved during the optimization step.

Claim 13
13.	(Currently Amended) The computer system of Claim 10, wherein the user interface further comprises: 
a third display area showing statistics about optimized values for the target parameter associated with each of the entities.

Claim 14
14.	(Currently Amended) The computer system of Claim 1, wherein the user interface further comprises:
a fifth input element for a file path for saving optimized values for the target parameter.

Claim 15
15.	(Currently Amended) The computer system of Claim 1, wherein the user interface further comprises:
a fifth input element for receiving an identification of a data file comprising:
identifiers of the plurality of entities; and
the target parameters associated with each of the entities; and
a sixth input element for receiving the optimization target value.

Claim 16
16.	(Currently Amended) A computer-implemented method comprising:
by one or more processors configured to execute computer readable instructions:
generating display data useable for displaying a user interface comprising:
a first input element for receiving one or more optimization constraints;
a second input element for receiving an identifier of a contribution model useable for determining, based at least in part on target parameters associated with each of a plurality of entities, a modeled contribution value for each of the plurality of entities;
a third input element for receiving identifications of grouping parameters;[[ and]]
a fourth input element for specifying a type for the contribution model; and
a display area configured to show different group combinations based on the grouping parameters and coefficients determined for the contribution model, wherein the grouping parameters include at least two grouping parameters selected by a user, and wherein the coefficients are determined based at least on the specified type for the contribution model;
optimizing, using at least the one or more optimization constraints, the contribution model, and the grouping parameters, the target parameters to achieve an optimization target value; and
updating the user interface to include a first graphical visualization of a distribution of optimized target parameters associated with each of the plurality of entities,
wherein the user interface is configured to dynamically change to prompt the user to identify grouping parameters whenever a new contribution model is identified.

Claim 18
18.	(Currently Amended) The computer-implemented method of Claim 16 further comprising
by the one or more processors configured to execute computer readable instructions:
caching[[e]] values for the target parameter associated with each of the entities; and
optimizing[[e]] the cached values for the target parameters within the one or more optimization constraints to achieve the optimization target value.

Claim 19
19.	(Currently Amended) The computer-implemented method of Claim 16 further comprising
by the one or more processors configured to execute computer readable instructions:
translating[[e]] the optimization constraints into an optimization problem; and
caching[[e]] data associated with the optimization problem to speed up iterations of an optimization algorithm.

Claim 20
20.	(Currently Amended) The computer-implemented method of Claim 16 further comprising:
by the one or more processors configured to execute computer readable instructions:
generating display data useable for displaying a modeling user interface comprising:
a fifth input element for receiving indication of a historical data file; 
an option to generate a model file based on the historical data file; and
a sixth input element to specify where to save the model file.

Reasons for Allowance
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art US 20140218383 A1 teaches an interface for displaying the different group combinations based on the user selecting a plurality of grouping parameters [See ¶-70].
Independent claims 1 and 16 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “a fourth input element for specifying a type for the contribution model; and
a display area configured to show different group combinations based on the grouping parameters and coefficients determined for the contribution model, wherein the grouping parameters include at least two grouping parameters selected by a user, and wherein the coefficients are determined based at least on the specified type for the contribution model;
optimize, using at least the one or more optimization constraints, the contribution model, and the grouping parameters, the target parameters to achieve an optimization target value; and
update the user interface to include a first graphical visualization of a distribution of optimized target parameters associated with each of the plurality of entities” in the specific combinations as recited in claim 1.
As to claim 16:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “a fourth input element for specifying a type for the contribution model; and
a display area configured to show different group combinations based on the grouping parameters and coefficients determined for the contribution model, wherein the grouping parameters include at least two grouping parameters selected by a user, and wherein the coefficients are determined based at least on the specified type for the contribution model;
optimizing, using at least the one or more optimization constraints, the contribution model, and the grouping parameters, the target parameters to achieve an optimization target value; and
updating the user interface to include a first graphical visualization of a distribution of optimized target parameters associated with each of the plurality of entities” in the specific combinations as recited in claim 16.
Claims 2-5, 7-15, and 17-20 depend on one of independent claims 1 and 16, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173